               Case 20-40485            Doc 3       Filed 02/17/20 Entered 02/17/20 19:06:25                          Desc Main
                                                       Document    Page 1 of 3
 Fill in this information to identify the case:
 Debtor name        Jeweltex Enterprises, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number                                                                                                              Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and           Name, telephone        Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing               number, and email      (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip         address of             debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                           creditor               professional          unliquidated,   secured, fill in total claim amount and
                                contact                services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Central Refining                                   Vendor Services                                                            $97,450.00
    2650 Andjon Drive
    Dallas, TX 75220




2   Shefi                                              Vendor Services                                                            $89,856.70
    580 Fifth Ave SUITE #
    1227
    New York, NY 10036



3   MK Diamods & Jewelery                              Vendor Services                                                            $75,522.00
    606 S. Olive St.
    Suite # 900
    Los Angeles, CA 90014



4   Targeted Lease Capital,                            Lease of jewelry                                                           $73,546.76
    LLC                                                showcasing
    5500 Main Street
    Suite 300
    Williamsville, NY 14221

5   Funding Circle                                     Business Loan                                                              $59,169.00
    747 Front St., 4th Fl.
    San Francisco, CA
    94111




Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                     page 1
               Case 20-40485           Doc 3       Filed 02/17/20 Entered 02/17/20 19:06:25                         Desc Main
                                                      Document    Page 2 of 3
Debtor       Jeweltex Enterprises, Inc.                                          Case number (if known)
             Name


 Name of creditor and          Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor              professional          unliquidated,   secured, fill in total claim amount and
                               contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                     government                            calculate unsecured claim.
                                                     contracts)
                                                                                           Total           Deduction       Unsecured
                                                                                           claim, if       for value       claim
                                                                                           partially       of
                                                                                           secured         collateral
                                                                                                           or setoff
6   Paypal Loanbuilder                               Business loan                                                              $45,235.91
    3505 Silverside Rd.
    Wilmington, DE 19810




7   Pawnee Leasing                                   Lease of jewelry                                                           $38,848.89
    Corporation                                      showcasing
    3801 Automation Way
    Suite 207
    Fort Collins, CO 80525

8   Royal Jewelry Mfg , Inc                          Vendor Services                                                            $38,378.00
    825 Northern Blvd 1st
    Floor,
    Great Neck, NJ 11021



9   American Express                                 Credit Card                                                                $34,993.46
    P.O. Box 650448
    Dallas, Texas 75265-
    0448



10 Dilimani                                          Vendor Services                                                            $34,894.00
   98 Cutter Mill Road
   Suite 262
   Great Neck, NY 11021



11 Royal Gems                                        Vendor Services                                                            $32,974.00
   2 West 46TH St., Suite
   1406
   New York NY 10036v



12 Gabriel                                           Vendor Services                                                            $26,909.74
   545 W. 45th St., 3rd Fl
   New York NY 10036




13 Navy Federal Credit                               Credit Card                                                                $24,958.85
   Union
   P.O. Box 3000
   Merrifield, VA 22119




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
               Case 20-40485          Doc 3       Filed 02/17/20 Entered 02/17/20 19:06:25                         Desc Main
                                                     Document    Page 3 of 3
Debtor       Jeweltex Enterprises, Inc.                                         Case number (if known)
             Name


 Name of creditor and         Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor              professional          unliquidated,   secured, fill in total claim amount and
                              contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
14 Mr. Bracelet                                     Vendor Services                                                            $23,391.00
   20 West 47th St.
   Suite 1003
   New York, NY 10036



15 JAS Diamonds Inc                                 Vendor Services                                                            $22,103.00
   5 South Wabash Ave.
   Suite 912
   Chicago, IL 60603



16 Kabbage                                          Business Loan                                                              $21,829.47
   925B Peachtree Street
   NE
   Suite 1688
   Atlanta, GA 30309

17 Pure Grown Diamonds                              Vendor Services                                                            $21,413.00
   517 Route 1 South, Suite
   1000
   Iselin, NJ 08830-3023



18 Supreme                                          Vendor Services                                                            $20,818.00
   2269 Honolulu Ave.
   Montrose, CA 91020




19 Stuller                                          Vendor Services                                                            $20,000.00
   P.O. Box 87777
   Lafayette, LA 70598




20 Ron Rosen                                        Vendor Services                                                            $18,988.00
   14 Colonel Conklin Dr
   Stony Point, NY 10980




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 3
